Citation Nr: 9901429	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an increased (compensable) evaluation for 
service connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1973 to August 
1977.

This matter arises before the Board of Veterans Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in New Orleans, 
Louisiana.  The RO denied entitlement to service connection 
for a right knee disability and confirmed and continued a 
noncompensable rating evaluation for the veterans bilateral 
hearing loss disability.  The veteran filed a timely notice 
of disagreement and perfected a substantive appeal.

The issue of entitlement to service connection for a right 
knee disability will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

The veteran has Level I hearing loss in the right ear and 
Level II hearing loss in the left ear.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4 § 4.85; Diagnostic 
Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
instant claim is plausible.  This finding is based in part on 
the veteran's assertion that his hearing loss disability has 
increased in severity.  Proscelle, 2 Vet.App. 629 (1992).  
Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the Board is 
obligated to assist the veteran in the development of his 
claim.  Upon a review of the records, it is the opinion of 
the Board that all evidence necessary for adjudication of his 
claim has been obtained.

The veteran asserts that he has tinnitus and regular 
infections that affect his hearing. In making the 
determination herein, The Board has considered the entire 
clinical history of the veteran's bilateral hearing loss.  In 
May 1980, the veteran was granted entitlement to service 
connection for bilateral hearing loss, which was evaluated as 
zero percent disabling, effective February 1980.  Thereafter, 
by rating actions dated in October 1994 and June 1997, the RO 
confirmed and continued the noncompensable rating evaluation.  
Where an increase in the disability rating is at issue, the 
present level of the veterans disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For purposes of VA rating evaluations, the degree of hearing 
loss disability is determined by the mechanical application 
of the criteria set forth at 38 C.F.R. Part 4, §§ 4.85, 4.87 
(1998) of VAs Schedule for Rating Disabilities (Schedule).  
See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992).  The 
Schedule establishes not only the criteria for determining 
what rating shall be assigned for hearing loss disability, 
but also the method by which measurements of auditory acuity 
may be obtained.  Pursuant to 38 C.F.R. § 4.85(a) (1998), 
examinations are conducted using the controlled speech 
discrimination test together with the results of the puretone 
audiometry test.  VA is bound by the Schedule, which 
prescribes the specific criteria and method for ascertaining 
the degree of hearing loss disability.  38 U.S.C.A. § 1155 
(West 1991).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and Part 4, 
Diagnostic Codes 6100 to 6110 (1998).

A VA audiological evaluation was conducted in June 1997.  The 
veteran provided a history of decreased hearing and acuity.  
Audiological testing showed that pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
40
45
LEFT
55
50
45
55

The average puretone threshold was 45 decibels with a 
discrimination ability of 92 percent correct in the right ear 
and 51 decibels with a discrimination ability of 84 percent 
correct in the left ear.  The assessment was mild to moderate 
sensorineural hearing loss of the right ear and moderate 
sensorineural hearing loss through 4000 hertz with moderately 
severe sensorineural hearing loss at 8000 hertz in the left 
ear.

By mechanical application of the criteria in Table VI of 
38 C.F.R. § 4.85, the degree of hearing loss disability in 
the veterans right ear is classified as Level I, and the 
degree of hearing loss disability in the left ear is 
classified as Level II.  Therefore, under Table VII of 
38 C.F.R. § 4.85, a zero percent evaluation must be assigned 
under diagnostic Code 6100.

The Board is aware that the veteran is competent to allege 
that he is worse or that a higher evaluation should be 
assigned.  However, the medical evidence demonstrates that 
his condition is consistent with an evaluation rated as zero 
percent disabling.  Taking into consideration all of the 
available medical evidence and the mechanical application of 
the criteria set forth in the Schedule, it is the finding of 
the Board that an evaluation greater than zero percent rating 
is not warranted.  The preponderance of the evidence is 
against the veteran's claim, and there is no doubt to be 
resolved.

In rendering these determinations, the Board has considered 
all pertinent sections of 38 C.F.R. Parts 3 and 4 as required 
by the United States Court of Veterans Appeals in Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).  However, the pertinent 
sections do not provide a basis, which permits increased 
ratings.


ORDER

Entitlement to an increased rating evaluation for bilateral 
hearing loss is denied.


REMAND

The threshold question that must be resolved with respect to 
the veterans claim of entitlement to service connection for 
a right knee disability is whether he has submitted a well-
grounded claim for the benefits arising therefrom.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).   The United States Court of Veterans Appeals (Court) 
has held that in order to be a well-grounded claim, there 
must be competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

The veteran contends that he has a right knee disability 
which was first manifested during his period of active 
service.  He asserts that he injured his right knee on April 
18, 1976, while on active service in Germany.  He has 
indicated that upon injuring his right knee, he was taken to 
the Base Clinic at the Ramstein Air Force Base and was then 
referred to the Landstuhl Army Hospital in Landstuhl, Germany 
for treatment.  He was placed on crutches and returned for 
follow-up evaluation once a week for the next three weeks.  A 
review of the service medical records shows that the 
treatment records from the Ramstein Air Force Base have been 
associated with the veterans claims file.  There are no 
records from the Landstuhl Army Hospital and the separation 
examination report is not on file.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private medical records 
pertaining to treatment for his right 
knee since his release from active duty 
to the present, which are not of record.  
The RO should inform the veteran that he 
has the opportunity to submit any 
additional evidence and arguments in 
support of his claim.

2.  The RO should request the National 
Personnel Records Center to conduct a 
search for any additional service medical 
records, to include the outpatient 
treatment records from the Landstuhl Army 
Hospital in Landstuhl, Germany, where the 
veteran was treated in April and May 
1976.

3.  Following the above development, the 
RO should readjudicate the issue in 
appellate status.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and an opportunity to respond.  The 
case should thereafter be returned to the 
Board for further review, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
